DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Andrew Harrington on March 23, 2021.

The application has been amended as follows: 


IN THE CLAIMS:
Claim 1. (Currently amended) A test and measurement probe comprising:
a signal input configured to receive a test signal;
a variable series resistor coupled to an input of a test system; 
a signal amplifier within the probe having a signal output coupled to the variable series resistor; and
a voltage divider circuit coupled between the signal input and the signal amplifier through a signal channel, the voltage divider circuit including a signal channel portion having an RC time constant and a shunt portion having an RC time constant, the shunt portion including a variable shunt resistor,
wherein the resistance of the variable series resistor is selected so that the RC time constant of the shunt portion of the voltage divider circuit matches the RC time constant of the signal channel portion of the voltage divider circuit.


Claim 7 (Currently amended) A test and measurement probe comprising:
a signal channel including an input series resistor with a series parasitic capacitance;
an amplifier within the probe coupled between the signal channel and an output of the probe, the amplifier including a shunt parasitic capacitance; 
a variable shunt resistor coupled between the signal channel and a ground, the variable shunt resistor set to reduce a voltage across the signal channel and match a resistance capacitance (RC) value associated with the series parasitic capacitance and input series resistor and the shunt parasitic capacitance and variable shunt resistor; and
a variable series resistor coupled between the output of the amplifier and the output of the probe, the variable series resistor set to adjust for attenuation variation associated with the variable shunt resistor.


Claim 15 (Currently amended) A method of calibrating a test and measurement probe comprising:

            setting a variable series resistor in a signal channel of the test and measurement probe to mitigate attenuation variation associated with the variable shunt resistor setting,
wherein flattening the frequency response of the test and measurement probe results in matching a resistance capacitance (RC) value associated with resistance and parasitic capacitances associated with the voltage divider circuit and an amplifier of the test and measurement probe.


Claim 16 is canceled.



EXAMINER'S COMMENT AND
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion

1. The prior art Bartlett et al. (U.S. Publication No. 2011/0074392 A1) discloses a signal acquisition probe having probe tip circuitry coupled to a resistive center conductor signal cable; and a signal processing instrument having an input node coupled to the resistive center conductor signal cable of the signal acquisition probe and coupled to a compensation system via input circuitry disposed in the signal processing instrument; wherein the signal acquisition probe and the signal processing instrument have  “a signal channel portion having an RC time constant and a shunt portion having an RC time constant, the shunt portion including a variable shunt resistor, wherein the resistance of the variable series resistor is selected so that the RC time constant of the shunt portion of the voltage divider circuit matches the RC time constant of the signal channel portion of the voltage divider circuit.”


Allowable Subject Matter

2.    Claims 1-15 and 17-20 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
4.    Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “a signal amplifier within the probe  ---a signal channel portion having an RC time constant and a shunt portion having an RC time constant, the shunt portion including a variable shunt resistor,
wherein the resistance of the variable series resistor is selected so that the RC time constant of the shunt portion of the voltage divider circuit matches the RC time constant of the signal channel portion of the voltage divider circuit.”

Regarding claim 7, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “an amplifier within the probe --- a variable shunt resistor coupled between the signal channel and a ground, the variable shunt resistor set to reduce a voltage across the signal channel and match a resistance capacitance (RC) value associated with the series parasitic capacitance and input series resistor and the shunt parasitic capacitance and variable shunt resistor; and
a variable series resistor coupled between the output of the amplifier and the output of the probe, the variable series resistor set to adjust for attenuation variation associated with the variable shunt resistor.”

Regarding claim 15, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “a signal amplifier within the probe --- a signal channel portion having an RC time constant and a shunt portion having an RC time constant, the shunt portion including a variable shunt resistor,
wherein the resistance of the variable series resistor is selected so that the RC time constant of the shunt portion of the voltage divider circuit matches the RC time constant of the signal channel portion of the voltage divider circuit.”

Claims 2-4 are allowable due to their dependencies on claim 1; claims 5 and 6 are allowable due to their dependencies on claim 4; claims 8, 10 and 12 are allowable due to its dependency on claim 7; claim 9 is allowable due to its dependency on claim 8; claim 11 is allowable due to its dependency on claim 10; claims 13 and 14 are allowable due to their dependencies on claim 12; claims 17-20 are allowable due to their dependencies on claim 15.
	

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866